UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-138927 HYDROGEN FUTURE CORP. (Exact Name of registrant as specified in its charter) Nevada 20-5277531 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2525 Robinhood Street, Suite 1100 Houston, TX 77005 (Address of principal executive offices) (713) 465-1001 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As ofAugust 31, 2015, there were 1,337,300,030 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3. Quantitative and Qualitative disclosures about Market Risk. 36 Item 4. Controls and Procedures. 36 PART II-OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Defaults Upon Senior Securities. 37 Item 4. Mine Safety Disclosures. 37 Item 5. Other Information. 37 Item 6. Exhibits. 37 Signatures 38 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. Hydrogen Future Corp. (A Development Stage Company) Balance Sheets June 30, September 30, (unaudited) Assets Current assets Cash $ $ Inventory Total current assets Non-current assets Property and equipment - net Note Receivable Debt issue costs- net Goodwill Total Non-Current Assets Total assets $ $ Liabilities and Stockholders' (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable - former Officer Accrued interest payable Notes/Advances payable - related party Derivative liability Convertible debt - net Non-convertible debt from Hydra Acquistion Total current liabilities Stockholders' Equity Preferred stock, Series A, $0.001 par value, 200,000,000 shares authorized; 100,000,000 issued and outstanding at June 30, 2015 and September 30, 2014 Preferred stock,Series B, $0.001 par value, 1 share authorized; 1 share and 0 shares issued and outstanding at June30, 2015 and September 30, 2014, respectively - - Common stock, $0.001 par value, 10,000,000,000 shares authorized;1,337.300,030 and 8,911,263 issued and outstanding at June 30, 2015 and September 30, 2014, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income Total Stockholders' Equity ) Total liabilities and stockholders' (deficit) $ $ 3 Hydrogen Future Corp. (A Development Stage Company) Statements of Operations (Unaudited) Three MonthsEnded June 30 June 21, 2006 (inception) through March 31, Expenses General and Administrative Expenses $ $ $ Issuance of Common Stock to settle a prior liability - Impairment of software - - Total Other Income/(Expense) Interest expense ) ) ) Derivative expense ) ) ) Change in fair value of derivative liability ) Loss on Retirement of Debt ) ) ) Write-down of goodwill ) ) Tax refunds - - Total Other (Expense) - net ) ) ) Net Income (Loss) $ ) $ ) $ ) Net loss per common share - basic $ ) $ ) Net loss per common share - diluted $ ) $ ) Weighted average number of common shares outstanding during the period/year - basic Weighted average number of common shares outstanding during the period/year - diluted 4 Hydrogen Future Corp. (A Development Stage Company) Statements of Operations (Unaudited) Nine Months Ended June 30 June 21, 2006 (inception) through December 30, Expenses General and Administrative Expenses $ $ $ Issuance of Common Stock to settle a prior liability - Impairment of software - - Total Other Income/(Expense) Interest expense ) ) ) Derivative expense ) ) ) Change in fair value of derivative liability ) Loss on Retirement of Debt ) ) ) Write-down of goodwill ) ) Tax refunds - - Total Other (Expense) - net ) ) ) Net Income (Loss) $ ) $ ) $ ) Net loss per common share - basic $ ) $ ) Net loss per common share - diluted $ ) $ ) Weighted average number of common shares outstanding during the period/year - basic Weighted average number of common shares outstanding during the period/year - diluted 5 Hydrogen Future Corp. Statement of Stockholder's Equity From the Period of Inception to June 30, 2015 (Unaudited) Common Stock, $0.001 Par Value Series A Preferred Stock, $0.001 Par Value Series B Preferred Stock, $0.001 Par Value Additional Paid-In Deficit Acquired During Development Accumulated Other Comprehensive Income Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Capital Stage (Loss) (Deficit) Proceeds from the Issuance of founders stock-($62.50/share) 80 $
